Case 1:18-cr-20489-TLL-PTM ECF No. 111 filed 06/21/19      PageID.1783    Page 1 of 3




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              NORTHERN DIVISION

UNITED STATES OF AMERICA,                           Case No. 18-CR-20489

                   Plaintiff,                       Thomas L. Ludington
      v.                                            United States District Judge

                                                    Patricia T. Morris
JAMES D. PIERON, JR.,                               United States Magistrate Judge

               Defendant.
______________________________/

             STIPULATION FOR EXTENSION OF TIME TO FILE
                     SUPPLEMENTAL TAX BRIEFS

      In an order issued by the court on June 6, 2019, the court directed the

government to file a supplemental brief addressing various tax issues on or before

June 21, 2019. The court also directed the defendant to file a supplemental brief in

response within 14 days of receipt of the government’s supplemental brief. (R. 110:

Order, 1782).

       The government asks that it be given an extension of time, to July 8, 2019, to

file the supplement brief regarding tax matters as ordered by the court. The

defendant would still be afforded 14 days from the filing of the government’s

supplemental brief to respond.       Counsel for the defendant concurs in the

government’s request for an extension of time as stated.




                                             1
Case 1:18-cr-20489-TLL-PTM ECF No. 111 filed 06/21/19    PageID.1784     Page 2 of 3




      Accordingly, the government asks the court to enter an order consistent with

the stipulation of the parties.

                                            Respectfully submitted,

Date: June 21, 2019                         Matthew Schneider
                                            United States Attorney

s/Jules M. DePorre                         s/Janet L. Parker
Jules M. DePorre (P73999)                  Janet L. Parker (P34931)
Assistant U. S. Attorney                   Assistant U.S. Attorney
600 Church Street                          101 First Street, Suite 200
Flint, Michigan 48502-1280                 Bay City, MI 48708
(810) 766-5026                             (989) 895-5712
jules.deporre@usdoj.gov                    janet.parker2@usdoj.gov

s/Patrick J. Hurford (with consent)
Patrick J. Hurford
Honigman LLP
660 Woodward Ave.
313.465.7382
phurford@honigman.com
P82903




                                           2
Case 1:18-cr-20489-TLL-PTM ECF No. 111 filed 06/21/19       PageID.1785     Page 3 of 3




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               NORTHERN DIVISION

UNITED STATES OF AMERICA,                           Case No. 18-CR-20489

                    Plaintiff,                      Thomas L. Ludington
      v.                                            United States District Judge

                                                    Patricia T. Morris
JAMES D. PIERON, JR.,                               United States Magistrate Judge

               Defendant.
______________________________/

   ORDER EXTENDING DEADLINE FOR SUPPLEMENTAL BRIEFING

      The government’s request for an extension of time to July 8, 2019 to file its

supplemental brief regarding tax matters is granted. The defendant is directed to file

his supplemental response brief on tax matters by July 22, 2019.

      IT IS SO ORDERED.


             Dated: June 21, 2019                          s/Thomas L. Ludington
                                                           THOMAS L. LUDINGTON
                                                           United States District Judge




                                             3
